Citation Nr: 1308679	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  06-27 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) from January 23, 2004, to August 23, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision, by the Des Moines, Iowa RO, which granted service connection for PTSD, and assigned a 30 percent rating, effective January 23, 2004. In August 2004, the RO confirmed the evaluation assigned for PTSD.  The Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO in February 2005.  A transcript of that hearing is of record.  

On March 12, 2010, the Veteran appeared at the Des Moines RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing is also of record.  

In May 2010, the Board remanded the claim for a higher evaluation for PTSD for further evidentiary development.  Subsequently, in May 2011, the Appeals Management Center (AMC) increased the evaluation for PTSD from 30 percent to 70 percent, effective August 23, 2010.  That, however, was not the highest possible rating, so the appeal continued.  See AB v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement of the case (SSOC) was issued in May 2011.  

In a September 2011 decision, the Board denied the claim for an initial rating in excess of 30 percent for PTSD during the period from January 23, 2004, to August 23, 2010.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court, dated July 20, 2012, granted the motion and remanded the case to the Board for compliance with directives specified by the Court's Order.  The parties did not dispute the rating assigned for PTSD for the period beginning August 23, 2010.  



FINDING OF FACT

Prior to August 23, 2010, the Veteran's PTSD was manifested by ongoing symptoms of anxiety, depression, flashbacks, difficulty sleeping due to nightmares, irritability, panic attacks, crying spells, impaired memory, difficulty with impulse control, problems with concentration, difficulty concentrating, social isolation, and difficulty with interpersonal relationships, combining to result in occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not more, for PTSD are met for the period from January 23, 2004, to August 23, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in February 2004, April 2004, and June 2004 from the RO to the Veteran, which were issued prior to the RO decision in June 2004.  Additional letters were issued in March 2006, May 2008, and June 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He was provided an opportunity at that time to submit additional evidence.  Thus, the Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

It also appears that all obtainable evidence identified by the Veteran relative to the claim decided by this decision has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of the rating claim.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issue decided herein is absent from the record.  The Veteran has been afforded examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, the Veteran was afforded examinations in May 2004 and June 2008.  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran's claim for service connection for PTSD was received in January 2004. In conjunction with his claim, the Veteran was afforded a VA examination in May 2004.  The Veteran reported several traumatic incidents that occurred during his period of service in Vietnam.  He described the missions he went on as search and destroy missions, with a good deal of walking and insertion and extraction via helicopter.  He recalled one incident when they spotted some people moving across a rice paddy and started firing at them, killing several; when they moved closer, they realized that the people killed were children, women, and the elderly.  The Veteran reported having many dreams about these incidents over the years.  The Veteran reported nightmares, as well as intrusive recollections that caused him to burst into tears.  

On mental status examination, the Veteran was described as agreeable, pleasant, soft spoken and in no acute distress.  It appeared that there was some vagueness and some memory gaps with regard to his history giving, so that his claim of reduced cognitive status was considered credible.  His speech was otherwise logical and reduced with no indication of hallucinations, delusions, or formal thought disorder. No obsessions or compulsions were elicited.  The Veteran did not appear distressed. He did become tearful when talking about the in-service incident.  Anxiety was not outwardly evident.  He was oriented times three with complaints of significant difficulty with both memory and concentration.  Sleep disturbance was significant.  The examiner stated that the Veteran clearly met the criteria for a diagnosis of PTSD related to combat experience in Vietnam.  The social and industrial impairment associated with this diagnosis was considered moderate.  The pertinent diagnoses were PTSD, dementia, NOS, and depressive disorder NOS; he was assigned a GAF score of 60.  

Submitted subsequently, in support of the Veteran's claim, were VA progress notes dated from September 2004 to January 2005.  These records show that the Veteran received ongoing clinical attention for symptoms of his PTSD. The Veteran was seen in consultation in September 2004; at that time, he reported having increasing difficulties related to events that occurred in Vietnam.  He noted intense and intrusive recollections of events.  He also described increasing panic attacks in crowds and social withdrawal; he reported being easily overwhelmed by the simplest tasks.  He denied any suicidal or homicidal ideations.  On mental status examination, he was alert, oriented, cooperative and reasonable. Speech had normal rate and rhythm.  Thought process was coherent and logical.  The assessment was panic disorder with agoraphobia, PTSD, and major depressive episode; he was assigned a GAF score of 55.  

The Veteran was subsequently seen for evaluation of PTSD in December 2004; at that time, he reported symptomatology that included nightmares, flashbacks, intrusive thoughts, isolation, social anxiety, sleep pattern disturbance, and difficulty concentrating.  The diagnosis was PTSD, and he was assigned a GAF score of 45.  When seen at the mental health clinic in January 2005, he was assigned a GAF score of 50.  

At his DRO hearing in February 2005, the Veteran reported problems with nervousness, especially when he was around people.  The Veteran indicated that he experienced confusion; he also had difficulty concentrating.  The Veteran stated that he owns his own construction business; however, he has difficulty getting interested in going to work.  

VA progress notes dated from April 2006 through May 2008 show that the Veteran received ongoing clinical attention and treatment for symptoms of his PTSD.  An April 2006 VA progress note reflects a GAF score of 50.  The Veteran was seen in December 2006 for increased depression.  The Veteran indicated that he had nightmares and flashbacks 3 to 4 times per week and more often when alone; he felt more nervous and jumpy.  He stated that he was having more problems being around others.  The pertinent diagnoses were PTSD and major depressive disorder; he was assigned GAF score 45.  When seen in May 2007, the Veteran stated that he was "not doing that well."  The Veteran indicated that he was still having trouble working; he stated that every morning when he gets up and thinks about going to work, his stomach gets upset.  The assessment was PTSD and major depressive disorder, and he was assigned a GAF score of 45.  During a clinical visit in March 2008, the Veteran indicated that he continued to have problems concentrating at work.  The Veteran reported crying spells for the past several months, depressed mood, diminished interest, and continuing problems with sleep.  The Veteran also reported being anxious, and he was subject to panic attacks.  His mood was noted to be depressed and his affect blunted.  The assessment was PTSD and major depressive disorder, and he was assigned a GAF score of 50.  

The Veteran was afforded another VA examination in June 2008.  The Veteran indicated that he had difficulty getting organized, especially at work; he stated that he was making many mistakes on his job and was being sued.  The Veteran related that he argues more with his wife; he stated that his wife may resent the fact that she has to help him so much with his business.  The Veteran indicated that he likes to avoid interacting with people.  The Veteran reported having panic attacks, especially when in crowds.  The Veteran also reported nightmares 3 to 4 times per week, which caused difficulty sleeping.  The Veteran noted that he was easily startled and jumpy.  On mental status examination, the Veteran was described as soft spoken and less assertive than the average person.  His speech was logical and related, with no indication of hallucinations, delusions, or formal thought disorder.   There was no flight of ideas and no lessening of associations.  No obsessions or compulsions were elicited.  He was oriented x3, with adequate memory and concentration.  The pertinent diagnoses were PTSD, with panic episodes, dementia, and depressive disorder, NOS.  He was assigned a GAF score of 52.  The examiner stated that the Veteran showed occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks due to the signs and symptoms of PTSD.  

VA progress notes dated from June 2008 through December 2009 show that the Veteran received continued treatment for his PTSD symptoms, including complaints of confusion, memory problems and difficulty with crowds.  These records also show complaints of anxiety and occasional panic attacks.  A psychiatric note dated in August 2009 reflects a GAF score of 50.  

At his hearing in March 2010, the Veteran indicated that he became nervous around people; he avoided going to public places.  The Veteran also reported being short-tempered, which had caused major marital problems for him.  The Veteran's wife testified that the Veteran experienced memory loss; she stated that she had to constantly remind him to do things for his job.  The Veteran's wife also reported that he becomes very stressed and must be left alone; she also noted that he had lost all interest in almost everything.  The Veteran indicated that he had problems with depression and concentration.  The Veteran reported experiencing panic attacks, where he had to get away from everybody.  The Veteran indicated that his PTSD symptoms had adversely affected his construction business.  

Received in August 2010 were additional VA progress notes dated from April 2010 through August 2010.  These records show that the Veteran received follow-up evaluation at the mental health clinic for symptoms of PTSD.  A mental health note dated in April 2010 indicates that, a Beck depression inventory revealed symptoms of indecisiveness, with moderate symptoms of guilt, loss of interest, irritability, concentration difficulty, tiredness, and fatigue.  

On the occasion of a VA examination in August 2010, the Veteran stated that he felt depressed; he reported "confusion."  The Veteran noted that work was very difficult. It was noted that the Veteran worked in construction; he was currently working 30 hours per week but performance was impaired.  He stated that, when alone, he has repeated intrusive thoughts about Vietnam on a daily basis; he thinks about search and destroy missions in Vietnam.  It was noted that he has lost new jobs, suffered income reduction and even suffered a recent lawsuit due to his inattentive behavior on the work site.  Socially, he isolates himself from others, including family, because it is hard to interact with others.  The Veteran also reported marital strife as a result of his lack of interest in family gatherings.  

On mental status examination, the Veteran was alert, attentive and oriented x3.  Speech was a normal rate and rhythm.  Mood was described as angry and depressed.  Concentration was impaired.  The Veteran reported difficulty sleeping, getting only 4 hours of sleep a night.  He reported difficulty with loud noises.  Some hypervigilance was noted.  He cited loss of patience with resultant marital problems.  Thought process was normal and coherent.  Insight and judgment were good.  Memory was intact.  No suicidal or violent ideation was noted.  The examiner stated that the Veteran was not considered to be a high-risk patient at this time.  The pertinent diagnosis was PTSD, moderate with significant depression.  He was assigned a GAF score of 40.  The examiner stated that it was his opinion that the Veteran's level of impairment caused by PTSD was severe enough to cause both occupational and social impairment as manifested by his inability to perform previously acquired skills.  It appeared quite difficult for the Veteran to establish or maintain good working relationships with co-workers or immediate family.  The examiner explained that this was due to isolation, indifference, and preoccupation with intrusive thoughts about Vietnam.  It was noted that the Veteran remained detached from others with markedly diminished interest and did not participate in activities.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The severity of the Veteran's PTSD is rated in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

In the applicable rating criteria, use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rater is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See38 C.F.R. § 4.126 (2012).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In applying the schedular rating criteria, the Board notes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2012); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.)  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3 (2012).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

By comparing the pertinent medical evidence in the instant case to VA's criteria for rating mental disorders, the Board finds that the Veteran's disability more closely approximates the criteria for a 70 percent rating.  In this regard, it must be kept in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  See also 38 C.F.R. § 4.7.  

Specifically, while there is no evidence of obsessional rituals that interfere with routine activities, or speech intermittently illogical, obscure or irrelevant, the Veteran does have depression that affects his ability to function.  VA progress notes are replete with notations from as far back as 2004 that the Veteran had been experiencing episodes of depression, anxiety, panic attacks, and social withdrawal.  The pertinent evidence of record shows the Veteran's service-connected PTSD was manifested by intrusive thoughts relating to his service in Vietnam.  Other symptoms include difficulty sleeping due to nightmares, chronic anxiety, hyperarousal, anger outbursts, irritability, and social isolation.  The evidence shows the Veteran's PTSD symptoms are of such severity and persistence that they can be said to have caused deficiencies in most areas, including his mood, family relations, and work.  Significantly, throughout the appeal period, the Veteran has described his mood as depressed.  

VA progress notes dated in December 2004, January 2005, December 2006, and January 2007 reflect depression, difficulty sleeping due to nightmares, flashbacks, intrusive thoughts, difficulty concentrating, social isolation, and irritability; the Veteran was assigned a GAF of 45.  Scores of this severity reflect major impairment in several areas such as work, family relations, judgment, thinking or mood.  Ultimately, he demonstrated occupational and social impairment with deficiencies in most areas.  Thus, the schedular criteria for a 70 percent evaluation have been approximated. 

In particular, the Veteran's hearing testimony of March 2010 is compelling and is not generally contradicted by clinical findings.  The record shows that the symptoms of the Veteran's PTSD had increased in severity years prior to his VA examination on August 23, 2010.  As noted above, as early as December 2004 the Veteran experienced severe depression, irritability, outbursts of anger, as well as social isolation.  At that time, he was assigned a GAF score of 45.  During a clinical visit in December 2006, the Veteran indicated that he had nightmares and flashbacks 3 to 4 times per week and more often when alone; he felt more nervous and jumpy.  He stated that he was having more problems being around others.  The pertinent diagnoses were PTSD and major depressive disorder; he was assigned GAF score 45.  When seen in May 2007, the Veteran stated that he was "not doing that well."  The Veteran indicated that he was still having trouble working; he stated that every morning when he gets up and thinks about going to work, his stomach gets upset.  Moreover, during the VA examination in June 2008, the examiner noted that the Veteran showed occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks due to the signs and symptoms of his PTSD.  

On this record, the Board considers the evidence to satisfactorily approximate symptoms of behavior that interfere with routine activities; panic or depression affecting the ability to function independently, appropriately and effectively; and difficulty in adapting to stressful circumstances, especially in a work-like setting, that may be said to approximate the criteria for a 70 percent initial disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In this case, the Veteran's GAF scores have ranged from 45 to 60; scores on the lower end, such as 45 and 50, reflect major impairment in several areas such as work, family relations, judgment, thinking or mood.  His GAF most recently and prominently was shown to be 45, indicating findings showing employment problems, an inability to work with authority, and requiring an increase in his psychotropic medications.  It is noteworthy that the Veteran testified that he avoided going to public places and that his temper had caused major marital problems; he also reported that his PTSD symptoms adversely affected his construction business.  At that hearing, the Veteran's wife testified that she had to remind him to clean up and take a bath, and she noted that the Veteran does not like to see his children.  Consequently, with resolution of reasonable doubt in his favor, it may be said that he demonstrates occupational and social impairment with deficiencies in most areas; thus, the schedular criteria for a 70 percent evaluation have been approximated.  

The evidence does not, however, show that the Veteran had symptoms severe enough to warrant a 100 percent rating.  Although the Veteran reported persistent intrusive recollections, the mental status reports on psychological evaluation and examination did not find hallucinations or delusions, or give the impression that the intrusive recollections were hallucinatory in character or as disabling as persistent delusions or hallucinations.  He did not manifest or nearly manifest the behavioral elements of 100 percent disability.  There is no documented instance of grossly inappropriate behavior.  There is no report of any episodes of inability to perform activities of daily living, even though he had to be reminded to take care of such things.  There is no clinical evidence of actual disorientation to time and place.  There is no documentation of loss of memory of the names of close relatives, his occupation, or of his own name.  In essence, total occupational and social impairment is not shown.  Taking the evidence all together, the preponderance of the evidence is against a rating higher than 70 percent for any time prior to August 23, 2010.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the Board finds that the Veteran's PTSD symptoms, to specifically include his avoidance of social interaction, difficulty adapting to stressful social and work situations, and significant difficulty in establishing and maintaining effective work and family relationships, more nearly approximate the level of disability contemplated by the 70 percent rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7 (2012).  The Veteran does not have such symptoms as contemplated by the criteria for a 100 percent evaluation.  See Mauerhan, supra.  

Additionally, there is no evidence of record showing that PTSD has markedly interfered with his employment status beyond that interference contemplated by the assigned 70 percent schedular disability rating (Diagnostic Code 9411), which specifically encompasses the Veteran's occupational and social impairment, with deficiencies in most areas, his difficulty in adapting to stressful circumstances including work or a work-like setting, and inability to establish and maintain effective relationships, as well as other specific psychological symptoms.  

There is also no indication that the Veteran's PTSD has necessitated frequent periods of hospitalization during the pendency of this appeal.  He has not had any hospitalization during this period for his PTSD.  The symptoms experienced by the Veteran are contemplated on a schedular basis.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1), which concern the assignment of extra- schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As for whether the Veteran was rendered unable to work and therefore entitled to a total rating based on individual unemployability under 38 C.F.R. § 4.16, the Board notes that he continued to work during the period in question, albeit on a reduced schedule.  As noted above, his difficulties with work are contemplated by the high rating of 70 percent.  Even when examined in August 2010, it was noted that he continued in his general construction work.  His difficulties with work were noted, but there was no indication that his PTSD caused him to be unemployable.  


ORDER

A 70 percent rating for PTSD is granted for the period from January 23, 2004, to August 23, 2010, subject to the regulations governing the payment of monetary benefits.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


